Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Chandrasekharan; Ramesh et al. (US 20150007770 A1). Chandrasekharan teaches a thin film forming apparatus (Figure 3A,3B,6) comprising: a chamber (“chamber”; not shown; column 19, lines 60-65); a plurality of gas inlets (344, 346, left, right 348; Figure 3A,3B; 644, 646, Figure 6; column 10; line 60-column 11; line 5-Applicant’s 200; Figure 1) that are formed at an upper portion of the chamber (“chamber”; not shown; column 19, lines 60-65) and receive at least two reaction gas and precursors for radical reaction; and a radical unit (308,310; Figure 3A,3B; 608,610; Figure 6,6C-Applicant’s 100; Figure 1,2) generating radicals by reacting the at least two reaction gases (1st-3rd; Figure 3B, 6B, 6C; [0094]) provided through the plurality of the gas inlets (344, 346, left, right 348; Figure 3A,3B; 644, 646, Figure 6; column 10; line 60-column 11; line 5-Applicant’s 200; Figure 1) and deposit a thin film on a substrate by spraying the radicals and the precursors downward, wherein the radical unit (308,310; Figure 3A,3B; 608,610; Figure 6,6C-Applicant’s 100; Figure 1,2) includes a plurality of plates (308, 310; Figure 4; 608, 610; Figure 6B), a plurality of first precursor spray pathss (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4) are horizontally arranged in an uppermost plate (308, Figure 3A,3B; 608, Figure 6) among the plurality of plates (308, 310; Figure 4; 608, 610; Figure 6B) such that the precursors are horizontally sprayed to the plurality of first precursor spray pathss (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4), a plurality of second precursor spray paths (336; Figure 3A,3B; 636; Figure 6,6C-Applicant’s 212; Figure 3,4) are connected to the plurality of first precursor spray paths (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4) and vertically arranged in at least one plate (308; Figure 3A,3B; 608; Figure 6,6C) distributing the at least two reaction gases (1st-3rd; Figure 3B, 6B, 6C; [0094]) such that the precursors are vertically sprayed by penetrating the at least one plate (308; Figure 3A,3B; 608; Figure 6,6C), and a reaction gas spray path (374,306; Figure 3A,3B; 674,606; Figure 6,6C-Applicant’s 223a; Figure 4) does not overlap (interpreted as mixing) with the plurality of the first precursor spray paths (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4) and the plurality of the second precursor spray paths (336; Figure 3A,3B; 636; Figure 6,6C-Applicant’s 212; Figure 3,4), and wherein a predetermined plate (308; Figure 3A,3B; 608; Figure 6,6C) located in the plurality of plates (308, 310; Figure 4; 608, 610; Figure 6B) includes a space (604; Figure 6B,6C) capable of mixing ([0094]) the at least two different reaction gases (1st-3rd; Figure 3B, 6B, 6C; [0094]) to generate the radicals, as claimed by claim 1. Applicant’s italisized claim text is an intended use claim requirement in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Chandrasekharan further teaches:
The thin film forming apparatus (Figure 3A,3B,6) according to claim 1, wherein the plurality of the first precursor spray paths (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4) in the uppermost plate (308, Figure 3A,3B; 608, Figure 6) is formed in a radial structure from a center of the uppermost plate (308, Figure 3A,3B; 608, Figure 6) to which the precursors are injected, as claimed by claim 3
The thin film forming apparatus (Figure 3A,3B,6) according to claim 1, wherein the plurality of the first precursor spray pathss (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4) formed in the radial structure in the uppermost plate (308, Figure 3A,3B; 608, Figure 6) are in a form in which a plurality of straight tubes (332; Figure 3A,3B,6-not shown by Applicants) having a predetermined length cross each other by sharing center (interpretted as as symmetric about the center), the spray holes (332; Figure 3A,3B,6) are formed by being spaced apart at regular intervals on each of the straight tubes (332; Figure 3A,3B,6-not shown by Applicants), and each of the spray holes (332; Figure 3A,3B,6) vertically penetrates the remaining plates (308, 310; Figure 4; 608, 610; Figure 6B), whereby the precursors are sprayed, as claimed by claim 4
The thin film forming apparatus (Figure 3A,3B,6) according to claim 3, wherein the reaction gas (259; Figure 2) is sprayed in a plate in which the reaction gas spray path (374,306; Figure 3A,3B; 674,606; Figure 6,6C-Applicant’s 223a; Figure 4) is located below a layer to which the precursors are sprayed, as claimed by claim 5. Applicant’s claim requirement is an intended use claim requirement depending on the chemical nature/properties of the gaes used. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
A radical unit (308,310; Figure 3A,3B; 608,610; Figure 6,6C-Applicant’s 100; Figure 1,2) for forming a thin film comprising: a plurality of gas inlets (344, 346, left, right 348; Figure 3A,3B; 644, 646, Figure 6; column 10; line 60-column 11; line 5-Applicant’s 200; Figure 1) that are formed at an upper portion of a chamber (“chamber”; not shown; column 19, lines 60-65) and receive at least two reaction gases (1st-3rd; Figure 3B, 6B, 6C; [0094]) and precursors for radical reaction; and a radical unit (308,310; Figure 3A,3B; 608,610; Figure 6,6C-Applicant’s 100; Figure 1,2) generating radicals by reacting the at least two reaction gases (1st-3rd; Figure 3B, 6B, 6C; [0094]) provided through the plurality of the gas inlets (344, 346, left, right 348; Figure 3A,3B; 644, 646, Figure 6; column 10; line 60-column 11; line 5-Applicant’s 200; Figure 1) and deposit a thin film on a substrate by spraying the radicals and the precursors downward, wherein the radical unit (308,310; Figure 3A,3B; 608,610; Figure 6,6C-Applicant’s 100; Figure 1,2) includes a plurality of plates (308, 310; Figure 4; 608, 610; Figure 6B), a plurality of first precursor spray path (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4)s are horizontally arranged in an uppermost plate (308, Figure 3A,3B; 608, Figure 6) among the plurality of plates (308, 310; Figure 4; 608, 610; Figure 6B) such that the precursors are horizontally sprayed to the plurality of first precursor spray path (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4)s, a plurality of second precursor spray path (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4)s are connected to the plurality of first precursor spray path (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4)s and vertically arranged in at least [[one]]two plates (308, 310; Figure 4; 608, 610; Figure 6B) distributing the at least two reaction gases (1st-3rd; Figure 3B, 6B, 6C; [0094]) such that the precursors are vertically sprayed by penetrating the at least one plate, and [[a]] reaction gas spray paths [[does]]do not overlap with the plurality of the first precursor spray path (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4)s and the plurality of the second precursor spray paths (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4), and wherein a predetermined plate located in the plurality of plates (308, 310; Figure 4; 608, 610; Figure 6B) includes a space (604; Figure 6B,6C) capable of mixing ([0094]) the at least two different reaction gases (1st-3rd; Figure 3B, 6B, 6C; [0094]) to generate the radicals, as claimed by claim 20
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekharan; Ramesh et al. (US 20150007770 A1) in view of Byun; Chul Soo (US 20150004313 A1). Chandrasekharan is discussed above. Chandrasekharan further teaches:
The thin film forming apparatus (Figure 3A,3B,6) according to claim 9, wherein the first gas inlets1 (344; Figure 3A,3B,6; column 10; line 60-column 11; line 5-Applicant’s 210; Figure 2-only one shown by Applicants) to which the precursors are injected is formed to vertically penetrate the first plate (308, Figure 3A,3B; 608, Figure 6) by being formed in the center of an upper surface of the first plate (308, Figure 3A,3B; 608, Figure 6), as claimed by claim 10
The thin film forming apparatus (Figure 3A,3B,6) according to claim 10, wherein the plurality of the first precursor spray paths (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4) connected to the first gas inlets (344; Figure 3A,3B,6; column 10; line 60-column 11; line 5-Applicant’s 210; Figure 2-only one shown by Applicants) and having a predetermined radical structure for spraying the injected precursors is provided horizontally inside the first plate (308, Figure 3A,3B; 608, Figure 6), and wherein a plurality of discharge holes (336; Figure 3A,3B,6) for discharging the precursor are formed at predetermined intervals in the plurality of the first precursor spray paths (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4), as claimed by claim 11
Chandrasekharan does not teach:
The thin film forming apparatus (Figure 3A,3B,6) according to claim 1, wherein the plate (310; Figure 3A,3B,6) in which the reaction gas is sprayed by the reaction gas spray path (374,306; Figure 3A,3B; 674,606; Figure 6,6C-Applicant’s 223a; Figure 4), is formed in a multiple showerhead structure (204+top plate; Figure 2), as claimed by claim 6
The thin film forming apparatus (Figure 3A,3B,6) according to claim 6, wherein the multiple showerhead structure (204+top plate; Figure 2) includes two or more plates (308, 310; Figure 4; 608, 610; Figure 6B), and spray holes (332; Figure 3A,3B,6) formed in the plate are arranged at positions that deviate from each other, as claimed by claim 7
The thin film forming apparatus (Figure 3A,3B,6) according to claim 1, wherein the radical unit (308,310; Figure 3A,3B; 608,610; Figure 6,6C-Applicant’s 100; Figure 1,2) is provided as a form in which a first plate (308, Figure 3A,3B; 608, Figure 6), a second plate (308; Figure 3A,3B; 608; Figure 6,6C), a third plate (310; Figure 3A,3B,6), a fourth plate, a fifth plate, a sixth plate and a seventh plate are sequentially stacked, and wherein the radical unit (308,310; Figure 3A,3B; 608,610; Figure 6,6C-Applicant’s 100; Figure 1,2) is configured in a form in which the first plate (308, Figure 3A,3B; 608, Figure 6) corresponding to an uppermost layer to the seventh plate corresponding to a lowermost layer are stacked with each other, as claimed by claim 9
The thin film forming apparatus (Figure 3A,3B,6) according to claim 9, wherein the plurality of the second precursor spray path (332; Figure 3A,3B,6-Applicant’s 212; Figure 3,4) connected vertically to the plurality of the discharge holes (336; Figure 3A,3B,6) provided in the plurality of the first precursor spray paths (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4) is provided, and wherein the plurality of the second precursor spray path (332; Figure 3A,3B,6-Applicant’s 212; Figure 3,4) have a structure coupled with the discharge hole (336; Figure 3A,3B,6-“holes” previously claimed-Applicant’s 225; Figure 5) for discharging the precursor provided in the seventh plate by penetrating vertically the second plate (308; Figure 3A,3B; 608; Figure 6,6C) to a sixth plate, as claimed by claim 12
The thin film forming apparatus (Figure 3A,3B,6) according to claim 9, wherein a second gas inlet to which the reaction gas is injected has a structure connected to the third plate (310; Figure 3A,3B,6) for spraying the reaction gas by being formed as a plurality at a predetermined position on an upper surface of the first plate (308, Figure 3A,3B; 608, Figure 6) and penetrating vertically the first plate (308, Figure 3A,3B; 608, Figure 6) to the second plate (308; Figure 3A,3B; 608; Figure 6,6C), as claimed by claim 13
The thin film forming apparatus (Figure 3A,3B,6) according to claim 13, wherein a first reaction gas spray path (374,306; Figure 3A,3B; 674,606; Figure 6,6C-Applicant’s 223a; Figure 4) having a predetermined path for flowing the injected reaction gas by being connected to the second gas inlet is provided horizontally inside the third plate (310; Figure 3A,3B,6), and wherein one side of an upper surface of the first reaction gas spray path (374,306; Figure 3A,3B; 674,606; Figure 6,6C-Applicant’s 223a; Figure 4) is connected to the second gas inlet and the discharge hole for discharging the reaction gas is formed at a predetermined position of the other side of a rear surface, as claimed by claim 14
The thin film forming apparatus (Figure 3A,3B,6) according to claim 13, wherein a second reaction gas spray path (374,306; Figure 3A,3B; 674,606; Figure 6,6C-Applicant’s 223a; Figure 4) for flowing additionally the injected reaction gas in the fourth plate by being connected to the first reaction gas spray path (374,306; Figure 3A,3B; 674,606; Figure 6,6C-Applicant’s 223a; Figure 4) is provided horizontally inside the fourth plate, and wherein, while the second reaction gas spray path (374,306; Figure 3A,3B; 674,606; Figure 6,6C-Applicant’s 223a; Figure 4) has a different form from the first reaction gas spray path (374,306; Figure 3A,3B; 674,606; Figure 6,6C-Applicant’s 223a; Figure 4), one end of an upper portion of the second reaction gas spray path (374,306; Figure 3A,3B; 674,606; Figure 6,6C-Applicant’s 223a; Figure 4) is connected to the discharge hole of the first reaction gas spray path (374,306; Figure 3A,3B; 674,606; Figure 6,6C-Applicant’s 223a; Figure 4) and the plurality of the discharge holes (336; Figure 3A,3B,6) for discharging the reaction gas are formed at predetermined intervals at a rear portion, as claimed by claim 15
The thin film forming apparatus (Figure 3A,3B,6) according to claim 14, wherein when the second gas inlets (344, 346, left, right 348; Figure 3A,3B; 644, 646, Figure 6; column 10; line 60-column 11; line 5-Applicant’s 200; Figure 1) to which different types of reaction gases (1st-3rd; Figure 3B, 6B, 6C; [0094]) (223,225; Figure 4) (258; Figure 2) are injected are provided in more than a predetermined number, the different types of reaction gases (1st-3rd; Figure 3B, 6B, 6C; [0094]) (223,225; Figure 4) (258; Figure 2) are injected to a specific first reaction gas spray path (374,306; Figure 3A,3B; 674,606; Figure 6,6C-Applicant’s 223a; Figure 4) by being connected to a plurality of the second gas inlets (344, 346, left, right 348; Figure 3A,3B; 644, 646, Figure 6; column 10; line 60-column 11; line 5-Applicant’s 200; Figure 1), as claimed by claim 16
The thin film forming apparatus (Figure 3A,3B,6) according to claim 9, wherein the radical unit (308,310; Figure 3A,3B; 608,610; Figure 6,6C-Applicant’s 100; Figure 1,2) has a structure in which the sixth plate is disposed inside a space by being provided with a structure having a predetermined space when the fourth plate, the fifth plate, and the seventh plate are coupled, and wherein the sixth plate is supported by a flow path for spraying the precursor, as claimed by claim 17
The thin film forming apparatus (Figure 3A,3B,6) according to claim 17, wherein the seventh plate coupled with a rear portion of the fifth plate includes the plurality of the discharge holes (336; Figure 3A,3B,6) for discharging the precursor and the reaction gas, and wherein a hole for discharging the precursor and a hole for discharging the reaction gas are provided to deviate each other while the plurality of the discharge holes (336; Figure 3A,3B,6) are included to form a concentric circle at a predetermined position, as claimed by claim 18
The thin film forming apparatus (Figure 3A,3B,6) according to claim 18, wherein while a plurality of holes for discharging the precursors and the reaction gas are included to form a concentric circle at a predetermined position in the sixth plate, the hole for discharging the reaction gas is provided at a position different from the hole for discharging the reaction gas provided in the seventh plate, as claimed by claim 19
Byun also teaches a multi-tiered showerhead (Figure 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Chandrasekharan to add additonal plates.
Motivtion for Chandrasekharan to add additonal plates if for improved temperature control as taught by Chandrasekharan ([0036]).
Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
As shown in the reproduced FIG. 3A of Chandrasekharan, Chandrasekharan does not expressly or inherently disclose that "a plurality of first precursor spray paths are horizontally arranged in an uppermost plate among the plurality of plates such that the precursors are horizontally sprayed to the plurality of first precursor spray paths" and "a plurality of second precursor spray paths are connected to the plurality of first precursor spray paths and vertically arranged in at least two plates distributing the at least two reaction gases such that the precur sors are vertically sprayed by penetrating the at least one plate," (emphasis added) as recited in amended independent claims 1 and 20.
“
In response, the Examiner disagrees and notes that the Examiner’s new grounds of rejection show that Chandrasekharan indeed teaches Chandrasekharan’s plurality of first precursor spray pathss (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4) are horizontally arranged in an uppermost plate (308, Figure 3A,3B; 608, Figure 6) among the plurality of plates (308, 310; Figure 4; 608, 610; Figure 6B) such that the precursors are horizontally sprayed to the plurality of first precursor spray pathss (left, right 302; Figure 3A,3B; left, right 602; Figure 6,6C-Applicant’s 211; Figure 3,4).
Applicant states:
“
Chandrasekharan fails to teach or fairly suggest "reaction gas spray paths do not overlap with the plurality of the first precursor spray paths and the plurality of the second precursor spray paths, wherein a predetermined plate located in the plurality of plates includes a space capable of mixing the at least two different reaction gases to generate the radicals," (emphasis added) as recited in amended independent claim 1. Byun does not cure the deficiencies of Chandrasekharan.
“
In response, the Examiner directs Applicant to the above new grounds of rejection where the Examiner addresses the aove argued claim limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goodlin; Brian E. et al. (US 20110256729 A1) is cited as illustrating a similar gas distribution apparatus (Figure 6) with unmixed zones and plenum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant only shows a single first gas inlet 210, Figure 2